Citation Nr: 0300159	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO decision which 
granted service connection for post traumatic degenerative 
disc disease of the cervical spine, with a 20 percent 
evaluation.  The rating was assigned pursuant to 
Diagnostic Codes 5010-5290.  The veteran has noted his 
dissatisfaction with the initial evaluation assigned.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  The veteran's service-connected cervical spine 
disability is currently manifested by severe limitation of 
cervical motion.  There are no neurological symptoms 
demonstrated as due to cervical spinal pathology.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no 
higher, for a cervical spine disability are met.  38 
U.S.C.A. §§ 1155, 5100, et. seq.  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case issued 
throughout the pendency of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without 
specific notice as to which party will get which evidence, 
the Board finds that the claims are ready to be reviewed 
on the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2001), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because this appeal is from the initial ratings assigned 
to disabilities upon awarding service connection, the 
entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher 
or lower for segments of the time under review on appeal, 
i.e., the rating may be "staged."  Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where an increased rating is at issue, the 
present level of the disability is the primary concern).  

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 
percent rating may be assigned for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), (in effect prior to 
September 22, 2002,) a 60 percent evaluation is warranted 
when the disorder is pronounced with little intermittent 
relief, there is sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, and there are 
neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted when the disorder is severe and 
there is only intermittent relief from recurring attacks; 
a 20 percent evaluation is warranted when the disorder is 
moderate with recurring attacks. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the new provisions of Diagnostic Code 5293, ratings 
are based on incapacitating episodes or orthopedic and 
neurologic impairment.  67 Fed. Reg. 54345-54349 (2002).  
While the veteran has not been provided with these 
criteria, since no incapacitation has been shown, and 
since no neurological pathology has been reported, these 
criteria provide no basis for a rating higher than that 
assigned.  Either the old criteria, or the limitation of 
motion code (5290) provide for an increased rating, and 
are therefore, more favorable to the veteran.

A review of his service medical records reflects that he 
sustained an injury to the right shoulder in January 1969 
while lifting a tire.  The diagnosis was brachial plexus 
injury to the right shoulder.  The service medical records 
are negative for findings, complaints or diagnoses of a 
cervical spine disorder.  No abnormalities of the cervical 
spine were noted on separation examination in August 1971.  

Historically, service connection for a brachial plexus 
injury to the right shoulder was granted in a March 1972 
rating decision with a 0 percent (noncompensable) 
evaluation.  In a June 1980 RO decision, the evaluation 
for the right shoulder disorder was increased to 20 
percent disabling.  Service connection for post traumatic 
degenerative disc disease of the cervical spine was 
granted in a February 2001 RO decision.  The rating was 
assigned under the code for traumatic arthritis and 
limitation of motion.  Diagnostic Codes 5010-5290 were 
used.

VA X-ray studies of the cervical spine were conducted in 
February 1999.  The diagnostic impression was degenerative 
disc disease with mild narrowing of the disc space at C4-
5.  Neural foraminal osteophytes on the right were also 
noted at the C4-5 level.  

VA medical records dated from March 1996 to March 1999 
generally show treatment for a variety of conditions 
including right shoulder impingement syndrome, a skin 
disorder and bilateral carpal tunnel syndrome.  Several 
records note a diagnosis of cervical myofascial pain.  A 
January 1998 electrodiagnostic consultation report shows 
that the veteran was evaluated for carpal tunnel syndrome.  
A history of neck pain was noted.  The report reflected 
that the veteran demonstrated mildly limited range of 
motion of the cervical spine.  Tenderness at the right 
paraspinal area was noted.  No evidence of cervical 
radiculopathy was shown.  

On VA examination in March 1999, the veteran indicated 
that following an injury to his right shoulder during 
active duty, the pain in his cervical spine and right 
shoulder became progressively worse.  The veteran 
indicated that he did not lose any time from work due to 
neck problems, except for physiotherapy treatments.  He 
said that his neck pain was aggravated by damp and cold 
weather.  The veteran related that he was independent in 
the activities of daily living.  Frequent episodes of 
numbness of the right hand were reported.  On physical 
examination of the cervical spine, range of motion testing 
revealed flexion of 50 degrees and extension of 30 
degrees.  Lateral bending was 30 degrees on both sides.  
Rotation was 70 degrees, bilaterally.  A slight degree of 
crepitation was palpable with all movements.  It was noted 
that all movements were painful.  The paravertebral 
muscles of the cervical spine were tender with a moderate 
degree of spasm detected.  The pain on the cervical spine 
was exaggerated by percussion on the occipital scalp and 
not relieved by traction on the mandible.  The diagnoses 
included post-traumatic cervical spondylosis and 
discogenic disease of the cervical spine.  

On VA examination in August 1999, the veteran related that 
during his employment as a mailman, carrying his mailbag 
aggravated his neck and shoulder pain.  He said that he 
had severe weakness in his neck and was only able to keep 
his head erect for approximately 10 to 15 minutes at which 
time his chin begins to drop.  He said that his neck 
became tired easily, especially when driving.  The veteran 
stated that he could no longer drive his automobile more 
than 45 minutes.  He reported a 25 percent loss of 
endurance.  Range of motion testing revealed flexion of 50 
degrees and extension to 10 degrees.  It was noted that 
full extension was diminished by 40 degrees due to pain.  
Lateral bending was 20 degrees, bilaterally.  The examiner 
indicated that lateral bending was lacking 20 degrees on 
each side due to pain.  Rotation was 60 degrees on both 
sides with movements diminished by 20 degrees due to pain.  
Palpable crepitation with all movements was noted.  The 
examiner indicated that all movements were painful and the 
musculature was tender and spastic.  The veteran's pain 
was aggravated by percussion on the occiput and relived by 
traction on the mandibles.  The final diagnosis was post-
traumatic degenerative disk disease of the cervical spine 
which had progressed since the veteran's last evaluation.  

The medical evidence of record reflects that the veteran's 
range of motion of the cervical spine included flexion of 
50 degrees, lateral rotation from 30 to 20 degrees on both 
sides and rotation from 70 to 60 degrees, bilaterally.  
His backward extension was 10 degrees during the August 
1999 VA examination, which constitutes severe limitation 
of motion in that plane of excursion.  The examiner noted 
range of motion of the cervical spine limited by pain on 
his most recent VA medical examination.  Additionally, the 
veteran has reported pain on motion of the cervical spine, 
suggesting additional functional loss and impairment above 
and beyond that suggested by the range of motion findings.  
See DeLuca, supra.  X-ray examinations of the veteran's 
cervical spine have also confirmed the presence of 
spondylosis and degenerative disc disease of the cervical 
spine.  Thus, in this case, the evidence supports the 
grant of a 30 percent rating for the veteran's service-
connected cervical spine disability based on severe 
limitation of motion.  Because a 30 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 5290, the Board need not consider whether 
function loss due to pain warrants a rating in excess of 
30 percent due to additional limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered whether an even higher 
evaluation is warranted under other diagnostic codes 
referable to the cervical spine.  However, there is no 
evidence of residuals of fracture of vertebrae as to 
warrant an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  Nor is there evidence of complete bony 
fixation (ankylosis) to warrant an evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Further 
there is no evidence of ankylosis involving the cervical 
spine as needed to warrant an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2002).  Moreover, there is 
no competent evidence that the veteran actually 
experiences recurrent attacks of radiculopathy due to his 
cervical spine disability, and certainly there is no 
clinical evidence that such attacks are only 
intermittently relieved so as to warrant assignment of a 
higher 40 percent rating pursuant to Diagnostic Code 5293.  
As noted there is no objective demonstration of 
neurological impairment related to the disc pathology.  
Thus, a higher rating under those criteria would not be 
warranted.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of 
the regular provisions impractical.  It has not been 
contended or otherwise indicated that the veteran's 
cervical spine disability results in hospitalization or 
other marked interference with employment beyond that 
contemplated by the provisions of the schedule.  It is not 
shown that there is actual employment interference.  As 
such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  

For all the foregoing reasons, the Board finds that an 
evaluation of 30 percent for the veteran's cervical spine 
disability, but no higher, is reasonably warranted from 
the date of service connection.  See Fenderson.  


ORDER

A 30 percent initial evaluation, but no more, for post-
traumatic degenerative disc disease of the cervical spine 
is granted, subject to controlling regulations governing 
the payment of monetary benefits.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

